         Case 1:20-cv-02658-CJN Document 24 Filed 09/26/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 TIKTOK, INC., et al.,

               Plaintiffs,

        v.
                                                   Civil Action No. 8:20-cv-2658 (CJN)
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

               Defendants.



                               NOTICE OF APPEARANCE

       Please take notice that the undersigned attorney, Serena M. Orloff of the United States

Department of Justice, Civil Division, Federal Programs Branch, enters her appearance in the

above-captioned case on behalf of Defendants.

Dated: September 26, 2020                       Respectfully Submitted,

                                                JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General

                                                AUGUST FLENTJE
                                                Special Counsel to the Acting
                                                Assistant Attorney General

                                                ALEXANDER K. HAAS
                                                Branch Director

                                                DIANE KELLEHER
                                                Assistant Branch Director

                                                /s/ Serena M. Orloff
                                                SERENA M. ORLOFF
                                                California Bar No. 260888
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                Ben Franklin Station, P.O. Box 883
                                                Washington, D.C. 20044
                                                  -1-
Case 1:20-cv-02658-CJN Document 24 Filed 09/26/20 Page 2 of 2




                              Phone: (202) 305-0167
                              Fax: (202) 616-8470
                              Email: serena.m.orloff@usdoj.gov

                              Attorneys for Defendants




                                -2-
